Title: “A Republican” to Thomas Jefferson, [ca. 5 February 1820]
From: 
To: Jefferson, Thomas


					
						to thomas jefferson.
						
							
								ca. 5 Feb. 1820
							
						
					
					It is for no trifling end that I venture to intrude upon the honourable retirement in which you have placed yourself. The authority of your name has been used to advocate sentiments that are entirely opposed to those conveyed in your writings. It has been asserted that you have abandoned your former opinions, and that your silence is conclusive proof of it.
					It is, sir, with a full belief that you continue to be the friend of liberty, that I address you, and implore you to avow your opinions to the world.
					For any cause of less concern, I should hardly wish you to deviate from the calm and philosophic course that you have adopted; but when a question is agitated that concerns the present peace and future existence of the United States, the nation has a right to claim the counsel of those who are high in reputation and full of years and honour.
					
					You will no doubt have perceived, that I allude to the Missouri question. In speaking of it to you, I will divest it of all the formality of verbal distinctions, and state it to be a question that involves not only the propriety of diffusing the slaves that must necessarily exist, but the expediency of multiplying them in an incalculable ratio. It is not only a question on the constitution, but it takes into view the right of slavery, and the moral and political effect of the institution upon the people and upon the nation.
					You are surrounded by men who have from their childhood been taught to consider slavery lawful, and you may not have thought yourself imperatively called upon to announce opinions that differ from those with whom most of your hours are passed. But when the question assumes so terrible an importance, it seems necessary to your reputation, that your voice should be distinctly heard. It is not enough that you have long ago published the most unqualified opinions upon some branches of this subject: it now appears with additional features, upon which you have not spoken, and it must not be forgotten, that your authority is claimed by those who advocate slavery on the broad grounds of right and expediency.
					Should you think proper to listen to this humble expression of the wish of many who feel for you the greatest veneration; and should your opinion produce a more extensive prevalence of the doctrines contained in the Declaration of Independence, you will have added in no small degree to the obligations we owe you, and to the happiness and strength of that nation whose foundation was laid in the principles of eternal justice.
					
						A Republican.
					
				